DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-3, 5, 7-25, 27-31, 33-38 and 41-42 are pending in this application.

Election/Restrictions
Applicant’s election of Group I, claims 1-3, 5, 7-25, 27-31, and 33-38, in the reply filed on December 29, 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 41 and 42 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 29, 2020.
	Applicant’s election of the species of Compound II-6 is also acknowledged.  The elected species represents a compound of Formula (I):

    PNG
    media_image1.png
    250
    231
    media_image1.png
    Greyscale


A is CR1 wherein R1 is H;
M is CR2 wherein R2 is H;
Q is N;
R6 and R are connected to form a (sixth) ring together with a nitrogen atom both connected therewith, which ring is a spiro cyclic and contains a heteroatom, which is O, i.e., 
    PNG
    media_image2.png
    42
    54
    media_image2.png
    Greyscale
;
W is H; and

    PNG
    media_image3.png
    81
    188
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    56
    125
    media_image4.png
    Greyscale
.
	Claims 1-3, 7-15, and 36-38 read on elected species.
The guidelines in MPEP § 803.02 provide that upon examination if prior art is found for the elected species, the examination will be limited to the elected species.  Relevant portion of MPEP § 803.02 is provided here for convenience:
As an example, in the case of an application with a Markush claim drawn to the compound X-R, wherein R is a radical selected from the group consisting of A, B, C, D, and E, the examiner may require a provisional election of a single species, XA, XB, XC, XD, or XE. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. 

If on examination the elected species is found to be anticipated or rendered obvious by prior art, the Markush claim and claims to the elected species will be rejected, and claims to the nonelected species will be held withdrawn from further consideration.

If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species, and need not be extended beyond a proper Markush grouping.

Should applicant, in response to this rejection of the Markush-type claim, overcome the rejection, as by amending the Markush-type claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush-type claim will be reexamined. The examination will be extended to the extent necessary to determine patentability of the Markush-type claim. In the event prior art is found during the reexamination that anticipates or renders obvious the amended Markush-type claim, the claim will be rejected and the action can be made final unless the examiner introduces a new ground of rejection that is neither necessitated by applicant’s amendment of the claims nor based on information submitted in an information disclosure statement filed during the period set forth in 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p). See MPEP § 706.07(a). Amendments submitted after the final rejection further restricting the scope of the claim may be denied entry if they do not comply with the requirements of 37 CFR 1.116. See MPEP § 714.13.
The elected species was not found in the prior art and the search was expanded to the compounds of Formula (I) wherein:
A is CR1 wherein R1 is H;
M is CR2 wherein R2 is H;
Q is N;
R6 and R are connected to form a (sixth) ring together with a nitrogen atom both connected therewith, which ring is a spiro cyclic and optionally contains a heteroatom, which is O, i.e., 
    PNG
    media_image2.png
    42
    54
    media_image2.png
    Greyscale
 or 
    PNG
    media_image5.png
    51
    64
    media_image5.png
    Greyscale
;
W is H; and

    PNG
    media_image3.png
    81
    188
    media_image3.png
    Greyscale
 is 
    PNG
    media_image4.png
    56
    125
    media_image4.png
    Greyscale
;
and art was found.  Claims 1-3, 7-15, and 36-38 read on the above expanded subgenus.  Claims 5, 16-25, 27-31, 33-35 (all in full) and claims 1-3, 7-15, 36-38 (all in part, other than the above expanded subgenus) are additionally withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.

Improper Markush Grouping Rejection
	Claims 1-3, 7-15, and 36-38 are rejected on the judicially-created basis that it contains an improper Markush grouping of alternatives.  See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984).  The improper Markush grouping includes species of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature.  The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons:
	The instant claims do not share a substantial structural feature because the compounds of formula I-d include different compounds for the different definitions of A, M, Q, R, W, X, Ar1, Ar2, etc.  Each of the elements of structural Formula (I) of instant claim 1 represent numerous possibilities.  For example, the structural fragment 
    PNG
    media_image6.png
    59
    150
    media_image6.png
    Greyscale
 represents numerous types of polycyclic ring structures (with a minimum of tricyclic group) and the instant application mainly illustrates compounds having 
    PNG
    media_image7.png
    60
    163
    media_image7.png
    Greyscale
as the above structural fragment.  Further, the structural fragment 
    PNG
    media_image8.png
    89
    129
    media_image8.png
    Greyscale
represents numerous bicyclic to polycyclic ring structures having different ring members.  Furthermore, the terms W, R6, R7, etc. represent numerous possibilities as defined in claim 1.  Accordingly, each of the structural fragments within Formula (I) in itself are not asserted to give rise to the activity of the compounds represented by the Formula (I).	
In response to this rejection, applicant should either amend the claim(s) to recite only individual species or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature.  This is a .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 7-15, and 36-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula (I), Formula (II), Formula IIa, Formula IIb, or the compounds recited in claim 36; or a pharmaceutically acceptable salt thereof, does not reasonably provide enablement for a crystal of a compound of Formula (I), Formula (II), Formula IIa, Formula IIb, or the compounds recited in claim 36.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In evaluating the enablement question, several factors are to be considered.  Note In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 
The instant claim 1 recites “The compound of Formula (I) or a pharmaceutically acceptable salt, ...  or a crystal thereof” wherein there is insufficient description or enabling disclosure in the specification regarding the ‘crystal1’ or ‘crystalline form’ intended by the recitation.  The specification neither describes any crystals or crystalline forms of the compounds of Formula (I); nor provides an enabling disclosure of a crystal or crystalline form of a compound represented by Formula (I).
‘Crystals’ or ‘Crystalline forms’ or the more generically referred term ‘polymorphs’ generally represents natural variations within compounds which themselves may not have any meaningful use. Therefore, determining whether the claimed compounds have or do not have a crystalline form would require determining whether or not there was such physical characteristic within such a sequence and then determining how to use this information in a patentably meaningful way. The instant invention, however, provides no information to this extent.
Searching the pertinent art in the related pyridone derivative area did not result in support for such crystals, crystalline forms or polymorphs of instant pyridone derivatives. 
Based on the above two facts, a scope of enablement rejection follows using relevant Wands factors.  Hence, the burden of establishing the prime facie case is met with. 
(i).	The nature of the invention and the state of the prior art:
Specification is not adequately enabled as to how to make crystalline form of the claimed compounds and the specification has no example of crystalline forms of any of the compounds 
The state of the art is that is not predictable whether crystals or polymorphs of a compound will form or what their physical characteristic will be. Thus, in the absence of experimentation one cannot predict if a particular crystalline form of a specific compound will form or not. One cannot predict the stoichiometry of the formed crystal or polymorph.
A state of the art reference, Vippagunta et al., Advanced Drug Delivery Reviews 48: 3-26, 2001, states that formation of crystals or polymorphs is unpredictable.  The reference provides that – ‘different crystalline polymorphs differ in crystal packing, and/or molecular conformation as well as in lattice energy and entropy, there are usually significant differences in their physical properties, such as density, hardness, tabletability, refractive index, melting point, enthalpy of fusion, vapor pressure, solubility, dissolution rate, other thermodynamic and kinetic properties, color, etc.  Differences in physical properties of various solid forms have an important effect on  the processing of drug substances into drug products, while differences in solubility may have implications on the absorption of the active drug from its dosage form, by affecting the dissolution rate and possibly the mass transport of the molecules’, see page 4.  Further, the reference provides that: “The main challenge in managing the phenomenon of multiple solid forms of a drug is the inability to predict the number of forms that can be expected in a given case.  This prediction would involve quantification of the myriad intermolecular forces within any proposed crystal structure as well as the ability to postulate the likely packing modes for a given molecule in all its configurations.  Accurate theoretical prediction of polymorphs from studies of molecular dynamics and crystal structure generation would be of outstanding 
Joachim Ulrich (Kirk-Othmer Encyclopedia of Chemical Technology) provides that “Polymorphism is a condition in which chemically identical substances may crystallize into different forms.  Each form is, however, only stable (thermodynamically) in a certain range of temperature and pressure.  ...  Transitions from one polymorphic form to another may be accompanied by changes in process conditions (temperature, pressure, shear or solution composition), transitions from one polymorphic form to another and lead to formation of a solid product with unacceptable properties (e.g., melting point or dissolution rate)”, see page 3.
(ii).	The predictability or lack thereof in the art:
Hence the term ‘crystal’ or ‘crystalline form’ as applied to the compounds claimed by the applicant are not art-recognized forms of the compounds and hence there should be adequate enabling disclosure in the specification with working example(s).
(iii).	The amount of direction or guidance present:
The synthetic procedures in the specification and illustrated examples in the experimental section of the specification are limited to making the compounds of Formula (I) and not related to crystalline forms thereof.
The presence or absence of working examples:
	There is no working example of any crystalline form of a compound of Formula (I) (including other structural formulas and specific compounds of instant claims).  The crystalline forms cannot be simply willed into existence.  As was stated in Morton International Inc. v. Cardinal Chemical Co., 28 USPQ2d 1190 “[T]he specification purports to teach, with over fifty examples, the preparation of the claimed compounds with the required connectivity.  However ... there, is no evidence that such compounds exist... the examples of the patent do not produce the postulated compounds... there is ... no evidence that such compounds even exist.”   The same circumstance appears to be true here. There is no evidence that crystalline forms of the compounds of Formula (I) (including other structural formulas and specific compounds of instant claims) actually exist; if they did, they would have formed. Hence, there should be showing supporting that crystalline forms of these compounds exist and therefore can be made. 
(v). 	The breadth of the claims & the quantity of experimentation needed:
Specification provides no support, as noted above, for compounds generically embraced in the claims would lead to desired crystalline form of the compound of Formula (I) (including other structural formulas and specific compounds of instant claims).  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired crystal or polymorph of compound embraced in the instant claims in view of the pertinent reference teachings.

Claims 1-3, 7-14 and 37-38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a compound of Formula (I), Formula (II), Formula IIa or Formula IIb, wherein W is H or a group as defined in claim 152, does not reasonably provide enablement for a compound of Formula (I), Formula (II), Formula IIa or Formula IIb, wherein W is any other group that is metabolized to a parent drug by chemical means and/or by the action of an enzyme in vivo.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
As a general rule, enablement must be commensurate with the scope of claim language. MPEP 2164.08 states, “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993)” (emphasis added). The “make and use the full scope of the invention without undue experimentation” language was repeated in 2005 in Warner-Lambert Co. v. Teva Pharmaceuticals USA Inc., 75 USPQ2d 1865, and Scripps Research Institute v. Nemerson, 78 USPQ2d 1019 asserts:  “A lack of enablement for the full scope of a claim, however, is a legitimate rejection.” The principle was explicitly affirmed most recently in Liebel-Flarsheim Co. v. Medrad, Inc. 481 F.3d 1371, 82 USPQ2d 1113;  Auto. Tech. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 84 USPQ2d 1108 (Fed. Cir. 2007), Monsanto Co. v. Syngenta Seeds, Inc., 503 F.3d 1352, 84 U.S.P.Q.2d 1705 (Fed. Cir. 2007), and Sitrick v. Dreamworks, LLC, 516 F.3d 993, 85 USPQ2d 1826 (Fed. Cir. 2008).
In re Wands, 8 USPQ2d 1400 and Ex parte Forman, 230 USPQ 546.  The factors include: 1) The nature of the invention, 2) the state of the prior art, 3) the predictability or lack thereof in the art, 4) the amount of direction or guidance present, 5) the presence or absence of working examples, 6) the breadth of the claims, and 7) the quantity of experimentation needed.  The determination that “undue experimentation” would have been needed to make and use the claimed invention is not a single, simple factual determination.  Rather, it is a conclusion reached by weighing all the above noted factual considerations.
The instant claim 1 recites “A pyridone derivative represented by Formula (I)  ... wherein W is hydrogen or a group that is metabolized to a parent drug by chemical means and/or by the action of an enzyme in vivo; … …” wherein there is insufficient description in the specification regarding the types of ‘groups that are metabolized to a parent drug by chemical means and/or by the action of an enzyme in vivo’ intended by the recitation.  It is known that compounds having ‘groups that are metabolized to a parent drug by chemical means and/or by the action of an enzyme in vivo’ are otherwise known as ‘prodrugs’ of the compounds.  The specification provides examples within the scope of W, see the groups (a) to (k) at pages 7-8, however, does not provide what other groups are included within the scope of instant recitation of the phrase ‘metabolized to a parent drug by chemical means and/or by the action of an enzyme in vivo’.
As the above recitation within the definition of W in claim 1 is analogous with the meaning of a ‘prodrug’, discussion related to prodrugs is provided here.  Finding a prodrug is an empirical exercise. Predicting if a certain ester of a claimed alcohol, for example, is in fact a prodrug, and produces the active compound metabolically, in man, at a therapeutic concentration and at a useful rate is filled with experimental uncertainty. Although attempts have been made to 
A prodrug as defined by Bundgaard (Design of Prodrugs) “is an inactive species, and therefore, once its job is completed, intact prodrug represents unavailable drug” (see page 1).  Thus, an important requirement of prodrugs is that they be pharmacologically inactive.  The scope of the term ‘prodrugs’ is quite broad.  A state of the art reference, Silverman (The Organic Chemistry of Drug Design and Drug Action) teaches many strategies for making prodrugs.  Among them are polymer-bound prodrugs (pages 369-374), acyclic prodrugs which form heterocyclic compounds in vivo (page 360), conjugates consisting of two or more drug molecules which are cleaved into active drug molecules (page 377), amine precursors which are converted to amines in vivo (page 358), and drugs bound to a carrier via a linker (page 374).  Applicant has provided some examples of the prodrug forming group, i.e., formula a) to ac), however, the broad recitation of the term ‘group to form a prodrug’ is excessively broad.  In a clinical trial setting, it would require undue experimentation to determine whether or not a particular compound meets the criteria of a group to form prodrug.
The state of the prodrug art is summarized by Wolff (Medicinal Chemistry). The table on the left side of page 976 outlines the research program to be undertaken to find a prodrug. The second paragraph in section 10 and the paragraph spanning pages 976-977 indicate the low expectation of success. In that paragraph the difficulties of extrapolating between species are 
The claimed genus of Formula (I) embraces a large number of compounds, for which one has to determine the appropriate ‘group that is metabolized to a parent drug by chemical means and/or by the action of an enzyme in vivo’ and hence the scope of the claims is extremely broad.  The quantity of experimentation needed would be an undue burden on skilled art in the chemical art since there is inadequate guidance given to the skilled artisan for the many reasons stated above.  Even with the undue burden of experimentation, there is no guarantee that one would get the product of desired compound of Formula (I), wherein “W is a group that is metabolized to a parent drug by chemical means and/or by the action of an enzyme in vivo” embraced within the scope of instant claims in view of the pertinent reference teachings.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 7-15, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al., JP 6249434 (for English translation, US 2019/0169206 of the same patent family is relied upon).
	Kawai (JP’434) teaches polycyclic pyridone compounds, see structural formula (I) at page 1 (or formula (I) in US’206 at page 2).  Further, the reference discloses specific compounds within the genus of formula (I), for example, see the subgeneric embodiments and specific compounds and examples at pages 4, 20-22, 51-107, etc. (or the compounds at pages 3-6, 10-12, 31-97 of US’206).  For example, see the compound III-36 (relevant structures depicted below for convenience).

    PNG
    media_image9.png
    149
    173
    media_image9.png
    Greyscale
		
    PNG
    media_image10.png
    154
    148
    media_image10.png
    Greyscale
		
    PNG
    media_image11.png
    150
    190
    media_image11.png
    Greyscale


The reference disclosed compounds have spirocyclic ring as part of the tricyclic ring that is a fused ring structure containing three 6-membered rings, as illustrated in compound III-36 (depicted above).  The reference teaches that the 
    PNG
    media_image12.png
    77
    143
    media_image12.png
    Greyscale
portion of formula (I) may form a spiro ring at the third ring (see the definition of R3A and R3B), which is illustrated in several specific compounds, for example, see compounds III-23, III-29, III-36, etc.
The instant claim 1 recites that “R6 and R are connected to form a sixth ring together with a nitrogen atom both connected therewith, and the sixth ring is spirocyclic, … … (11) … … or the sixth ring is a spiro ring, a common carbon atom of the spiro ring and a nitrogen atom shared by the spiro ring and a parent ring are adjacent or spaced by one atom”.  Accordingly, the ‘spiro’ forming ring is attached to the parent ring on a carbon atom immediately following the nitrogen atom of the parent ring or spaced by one atom after the nitrogen atom of the parent ring.  In comparison, the reference discloses that the ‘spiro’ forming ring is attached to a ring carbon atom of the parent ring which is spaced by two atoms of the parent ring.  For example, the instant claim 36 recites compound II-81 (see page 28) which differs by having the spiro ring at the 3-position from ring nitrogen (i.e., spaced by one atom) as compared to compound III-36 of the reference wherein the ‘spiro’ forming ring is attached at the 4-position (i.e., spaced by two atoms).

Reference compound III-36

    PNG
    media_image13.png
    105
    114
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    104
    114
    media_image14.png
    Greyscale



As the only difference between the instantly claimed compound and the reference disclosed compound is the position of attachment of the cyclopropyl ring forming the spiro cyclic ring structure, the instantly claimed compounds are positional isomers of the reference compounds.
See In re KSR International Co. v. Teleflex, Inc., 127 S.Ct. 1727 (2007), wherein the court stated that: [w]hen there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.  
It would have been obvious to one having ordinary skill in the art at the time of the invention to prepare the instantly claimed compounds because they are positional isomers of the reference compounds.  One having ordinary skill in the art would have been motivated to prepare the instantly claimed compounds because such isomeric compounds are suggestive of one another and would be expected to share similar properties and therefore, the same use as taught for the reference compounds, i.e., as pharmaceutical agents.  It has been held that a compound, which is structurally isomeric with a compound of prior art is prima facie obvious absent unexpected results.  In re Finley, 81 USPQ 383 (CCPA 1949); In re Norris, 84 USPQ 458 (CCPA 1950); In re Dillon, 919 F.2d at 696, 16 USPQ2d at 1904 (Fed. Cir. 1990).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPAK R RAO whose telephone number is (571)272-0672.  The examiner can normally be reached on Monday - Friday Mon - Fri 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEEPAK R RAO/Primary Examiner, Art Unit 1624                                                                                                                                                                                                        
March 19, 2021


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The specification at page 39 provides that: The term “crystal” refers to the various solid forms formed by the compounds described herein, including crystalline forms and amorphous forms.
        2 Claim 15 provides that W is selected from: (a) -C(=O)-R8; (b) -C(=O)-(CH2)k-R8, k is selected from 0-3; (c) -C(=O)-O-(CH2)k-R8, k is selected from 0-3; (e) -CH2-O-C(=O)-R8; (f) -CH2-O-C(=O)-O-R8; (g) -CH(-CH3)-O-C(=O)-R8; (h) -CH(-CH3)-O-C(C=O)-O-(CH2)k-R8, k is selected from 0-3; (i) -CH2-O-P(=O)(OH)2; (j) -CH2-O-P(=O)(OPh)(NHR8); (k) -CH2-O-P(=O)(OCH2OC(=O)OR8)2; R8 is methyl, ethyl, isopropyl, or butyl.